            Case 1:18-cv-02150-ABJ Document 16 Filed 10/26/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY
 INFORMATION CENTER,

                Plaintiff,
                                                        Case No. 18-cv-2150 (ABJ)
        v.

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION,

                Defendant.



                                   JOINT STATUS REPORT

        In accordance with the Court’s September 28, 2018 Order, ECF No. 11, and the Court’s

October 12, 2018 minute order, counsel for the parties, who have conferred, jointly notify the

Court of the status of the parties’ progress with respect to the schedule agreed upon by the parties

and adopted by the Court.

       On or before October 24, 2018, Defendant United States National Archives and Records

Administration (“NARA”) conducted a series of searches for records created during now-Justice

Kavanaugh’s tenure at the White House that reflected Plaintiff Electronic Privacy Information

Center’s (“EPIC”) remaining priorities. On October 24, 2018, counsel for NARA informed

counsel for EPIC how many records were located in response to each of the seven agreed-upon

searches.

       Phases I, II, and III of the schedule agreed upon by the parties and adopted by the Court

are therefore now complete, with the exception of NARA’s obligation to make certain records

available to EPIC “once the agency is legally permitted to do so under 44 U.S.C. § 2208.” Sept.

                                                 1
           Case 1:18-cv-02150-ABJ Document 16 Filed 10/26/18 Page 2 of 2



28, 2018 Order at 2. NARA is not yet legally permitted to release any of the records in question

because of ongoing consultations, but counsel for NARA will inform counsel for EPIC when that

changes. Now that the Phase II and III searches are complete, the parties will confer and establish

a processing schedule for responsive records subject to the FOIA and PRA.

        Accordingly, the parties jointly and respectfully request that they be permitted to file

another joint status report on or before November 30, 2018, informing the Court about their joint

proposal (or alternative proposals) with respect to a schedule for further proceedings in this

litigation (if any).

Dated: October 26, 2018                          Respectfully submitted,

 Marc Rotenberg, DC Bar # 422825                    JOSEPH H. HUNT
 EPIC President and Executive Director              Assistant Attorney General

 /s/ Alan Butler                                    ELIZABETH J. SHAPIRO
 Alan Butler, DC Bar # 1012128                      Deputy Director
 EPIC Senior Counsel
                                                    /s/ Michael H. Baer
 ELECTRONIC PRIVACY                                 MICHAEL H. BAER
 INFORMATION CENTER                                 Trial Attorney (New York Bar No. 5384300)
 1718 Connecticut Avenue, N.W.                      U.S. Department of Justice,
 Suite 200                                          Civil Division, Federal Programs Branch
 Washington, D.C. 20009                             1100 L St. NW, Room 12306
 Telephone: (202) 483-1140                          Washington, D.C. 20530
 Facsimile: (202) 483-1248                          Telephone:        (202) 305-8573
 E-mail: butler@epic.org                            Facsimile:        (202) 616-8470
                                                    E-mail: Michael.H.Baer@usdoj.gov
 Attorneys for Plaintiff
                                                    Attorneys for Defendants




                                                2
